DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed on 18 December 2020 is acknowledged and entered.  Following the amendment, the original claims 3-16, 28-35, 37-40, 42, 43, 46-49 and 52-59 are canceled, claims 17-25, 27, 41, 44 and 50 are amended, and the new claim 60 is added.   
Currently, claims 1, 2, 17-27, 36, 41, 44, 45, 50, 51 and 60 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
1.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 17-27, 36, 41, 44 and 45, drawn to a combination comprising: (i) an antagonist of IL-5:IL-5R; and (ii) an antagonist of IL-4:IL-4R and/or an antagonist of IL-13:IL-13R; and a bispecific antibody thereof (of the combination).

Group II, claim(s) 50, 51 and 60, drawn to a method for treating chronic airway disease with the combination or a bispecific antibody thereof.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R., the main invention (Group I) in the instant application comprises the invention first mentioned in the claims, that is a combination comprising: (i) an antagonist of IL-5:IL-5R; and (ii) an antagonist of IL-4:IL-4R and/or an antagonist of IL-13:IL-13R.  Also included in group I is a bispecific antibody of the combination.  Group I and group II lack unity of invention because even though the inventions of these groups require the technical feature of the combination, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Carmen et al. (US 2016/0272706, 9/22/2016).  Carmen teaches a pharmaceutical composition comprising an antigen binding protein that binds human IL-13 and an anti-IL-5R antibody (claims 1, 66 and 67, for example). As such, the Carmen reference renders the present claim 1, among the other, not novel. Thus, the technical feature of the combination is not special, and the groups are not so linked under PCT Rule 13.1.

2.	Furthermore, regardless which group set forth above is elected, further restrictions are required under 35 U.S.C. 121 and 372:       
A. 	If either group I or II set forth above is elected, further restrictions are required as the following:
Elect one specific combination, and a bispecific antibody thereof (as applicable), wherein each antagonist or antibody of the specific combination and bispecific antibody thereof is defined by its name (antigen) (claim 1, for example), and by the SEQ ID NOs of its 6 CDRs and the corresponding VH and VL from those recited in claims 17-24 and 41 (if the combination of an antagonist of IL-5:IL-5R and an antagonist of IL-4:IL-4R is elected). 
 
B. 	If group II set forth above is elected, further restrictions are required as the following:
Elect one specific chronic airway disease from those recited in claim 51.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

With respect to A. set forth above, each set of SEQ ID NOs of a combination or bispecific antibody thereof represents structurally distinct chemical entities.  As such, they do not share the same technical feature within the meaning of PCT Rule 13.2, and thus, do not relate to a single invention concept within the meaning of PCT Rule 13.1. 
With respect to B. set forth above, each of the chronic airway diseases recited in claim 51 has distinct clinical manifestation, treatment and prognosis, and represents a distinct patient population.  Therefore, these diseases do not share the same or corresponding technical feature within the meaning of PCT Rule 13.2, and thus, do not relate to a single invention concept within the meaning of PCT Rule 13.1.  



Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention from Groups I-II, and an election of the invention from Groups A and/or B (as applicable) to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention.  Applicant is advised that neither I- II nor A or B is species election requirement; rather, each of I- II and A and B is a restriction requirement.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Advisory Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/Primary Examiner, Art Unit 1646 
9/8/22